DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a) because figure 2 and figures 3A-3B fail to have proper labels for all the rectangular and circular boxes such as elements 202, 204, 302 and 300 as required by 37 CFR 1.83(a), and as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 2, 4, 7-8, 11, 13 and 16-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the animal" in line 1. Is it considered unclear and indefinite to which animal is referring to? Is it the first animal? Or the second animal?
Claim 2 recites the limitation "the motion data" of the animal in line 1. Is it considered unclear and indefinite whether “the motion data” finds antecedence in the motion data of claim 1 which pertains to the “first animal” as well as whether the animal is the first or second animal
Claim 4 recites the limitation "the animal" in lines 2-3. Is it considered unclear and indefinite to which animal is referring to? Is it the first animal? Or the second animal?
Claim 7 recites the limitation "the animal" in line 2. Is it considered unclear and indefinite to which animal is referring to? Is it the first animal? Or the second animal?
Claim 8 recites the limitation "the animal" in lines 1-2. Is it considered unclear and indefinite to which animal is referring to? Is it the first animal? Or the second animal?
Claim 11 recites the limitation "the animal" in line 1. Is it considered unclear and indefinite to which animal is referring to? Is it the animal in line 1 of the claim? Is it the first animal? Or is it the second animal?
Claim 11 recites the limitation "the motion data" of the animal in line 1. Is it considered unclear and indefinite whether “the motion data” finds antecedence in the motion data in claim 10 which pertains to the “first animal” as well as whether the motion of the animal? Or the motion of the second animal? Or the motion data of the first animal?

Claim 13 recites the limitation "the animal" in lines 2-3. Is it considered unclear and indefinite to which animal is referring to? Is it the animal in line 1 of the claim? Is it the first animal? Or the second animal?
Claim 16 recites the limitation "the animal" in line 1. Is it considered unclear and indefinite to which animal is referring to? Is it the animal in line 1 of the claim? Is it the first animal? Or is it the second animal?
Claim 17 recites the limitation "the animal" in line 1. Is it considered unclear and indefinite to which animal is referring to? Is it the animal in line 1 of the claim? Is it the first animal? Or the second animal?

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1.	Claim(s) 1-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schumacher et al. (US2016/0042038A1) hereafter Schumacher, in view of Gibson (US2010/0321189A1).
Regarding claim 1, Schumacher discloses a method comprising:
receiving, via a sensor, motion data of a first animal (fig 1:112, par[0011]: The device 112 may track, for example, the animal's activity, sleep, location, or health, or any combination thereof. fig 3B:320, par[0046]: Sensor 320 may include a motion sensor, for example a 9-degree of freedom, 6-axis accelerometer, four 3-axis accelerometers, and/or a 9-axis MEMS device such as the Invensense™ MPU-9150 (including an accelerometer, gyrometer, and magnetometer). The motion sensor may sense data useful for complex activity detection, such as 3D motion data.);
receiving, from a memory, predetermined signatures of one or more second animals, wherein the predetermined signatures of the one or more second animals are associated with one or more activities of the one or more second animals (fig 1:130 & fig 1:120; par[0011], [0013]: The data in the database 120 may comprise, for example, any data from any device 112, any data provided by the owner or the owner's agent, any data otherwise related to the one or more animals, general data about animals, any data about any product or services (e.g., such as from merchants), any data from care providers (e.g., dogsitter, health care provider), or other data, or any combination thereof. The data in the database 120 may also comprise data related to app 111 users (e.g., animal owners), such as address, credit card details, purchase history, loyalty program points accrued, product/store preferences, etc. The app 111 may include a compare module 130, which may be constructed and arranged to compare data captured from devices and/or other data and compare this data to the data in the database 120. Comparison Database: The app 111 may match gathered information against a comparison database of AKC recognized pure breeds as well as common mixed breeds. This database may contain baseline activity, specifications (height, weight, size, etc.) and may provide the user with insight into the growth, development, and activity of their dog in relation to others. Insight may be generated by server 114 business logic 122 and/or device 112 using machine learning, for example through cross correlation of historical data and/or comparing and correlating new data collected by the device 112 with data in the database 120 to analyze the animal's behavior and changes);
determining, via one or more processors (fig 3B:310, par[0045]: the system 300 may sense data using the sensor 320, process the sensed data using the processor 310, and store the processed data in the memory 330. This processed data may be transmitted to the capture information module 110 via the networking hardware 340 (step 205 of FIG. 2). After further processing by the app 111 associated with the capture information module 110 (steps 210-215 of FIG. 2), the app 111 may generate and display alerts and/or information to the user of the app 111 (step 220 of FIG. 2). Additionally, further processing (steps 210-220 of FIG. 2) may be performed by the processor 310 itself in some embodiments. For example, data may be entered (step 210 of FIG. 2) via the input hardware 380, and alerts and/or information may be conveyed to a user (step 220 of FIG. 2) via the output hardware 390. The processor 310 may be a special purpose processor configured to perform this method 200 while being embedded in or attached to device 112.), a signature of an activity of the first animal based on the motion data of the first animal (fig 3B:320, par[0046]: Sensor 320 may include a motion sensor, for example a 9-degree of freedom, 6-axis accelerometer, four 3-axis accelerometers, and/or a 9-axis MEMS device such as the Invensense™ MPU-9150 (including an accelerometer, gyrometer, and magnetometer). The motion sensor may sense data useful for complex activity detection, such as 3D motion data. For example, processor 310 and/or server 114 business logic 122 may be able to detect complex activity such as eating, drinking, rolling over, sitting, standing, barking, scratching, licking, panting, head shaking, laying down, shaking, tail wagging, jumping, belly rub request, belly rub received, etc., based on detected motion. The motion sensor data may also indicate physiological data such as heart rate and breathing rate.);
identifying, based on the signature of the activity of the first animal and the predetermined signatures of the second animal, the activity of the first animal (par[0013]: when data is collected by the device 112 through its sensors, that data may be compared against past behavior data for the individual animal as well as behavior data for similar animals. At least some of this data may have been generated through experimental observation (e.g., by verifying that a certain behavior corresponds to certain data, such as a tail wagging producing specific sensed motions). Data generated by device 112 sensors may be gathered from one or more animals of various types, breeds, sizes, ages, etc. and/or from the individual animal over time and associated with known activities. This gathered data may be added to a library of sensor reference signals in the database 120. Sensor reference signals may include the captured signal or a description thereof along with the actual animal activity corresponding to the signal. Thus, server 114 business logic 122 and/or device 112 may be able to receive a signal from a device 112 sensor, compare the received signal to signals in the library to identify which action most closely matches with the received signal. Through machine learning, the sensor reference data in the database 120 may be continuously refined and improved to allow for more accurate behavior detection);
causing to be displayed via a display device (fig 3B:390, par[0018]: Link With Tracker (synch interactions between pet and parent): The app 111 may allow a user to pair the activity between their personal tracker (FitBit™, Fuel Band™, etc.) and view it in relation to the dog. Trackers may have their own API. The app 111 may have access to a tracker API and the data gathered by the tracker. Thus, the app 111 may collect this data and display it in combination with animal related data.).
Schumacher does not disclose the feature of causing the identified activity of the first animal to be displayed via a display device.
Gibson discloses disclose the feature of causing the identified activity of the first animal to be displayed via a display device (fig 1:15; par[0051]: The computer software provides the instructions for the processing means to identify from the sensor data the specific activities of the animal by comparing the collected data with reference data from a database 13. The computer software then determines a sequence of activities that the animal has engaged in, and that sequence may be displayed as a sequence of visual representations on a display means 15.).
One of ordinary skill in the art would be aware of both the Schumacher and the Gibson references since both pertain to the field of activity monitoring systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Schumacher to implement the displaying feature as disclosed by Gibson to gain the functionality of providing a sequence of visual representations for display includes functionality for adding indications of the physiological state of the animal during the specific activities of the animal.

Regarding claim 2, Schumacher in view of Gibson discloses the method of claim 1 wherein the motion data of the animal comprises the motion data in X, Y, and Z directions (Schumacher par[0046]: Sensor 320 may include a motion sensor, for example a 9-degree of freedom, 6-axis accelerometer, four 3-axis accelerometers, and/or a 9-axis MEMS device such as the Invensense™ MPU-9150 (including an accelerometer, gyrometer, and magnetometer). The motion sensor may sense data useful for complex activity detection, such as 3D motion data.).

Regarding claim 3, Schumacher in view of Gibson discloses the method of claim 1 wherein each predetermined signature of the predetermined signatures is associated with a single activity of the second animal (Schumacher fig 1:120, par[0013]: when data is collected by the device 112 through its sensors, that data may be compared against past behavior data for the individual animal as well as behavior data for similar animals. At least some of this data may have been generated through experimental observation (e.g., by verifying that a certain behavior corresponds to certain data, such as a tail wagging producing specific sensed motions). Data generated by device 112 sensors may be gathered from one or more animals of various types, breeds, sizes, ages, etc. and/or from the individual animal over time and associated with known activities. This gathered data may be added to a library of sensor reference signals in the database 120. Sensor reference signals may include the captured signal or a description thereof along with the actual animal activity corresponding to the signal. Thus, server 114 business logic 122 and/or device 112 may be able to receive a signal from a device 112 sensor, compare the received signal to signals in the library to identify which action most closely matches with the received signal. Through machine learning, the sensor reference data in the database 120 may be continuously refined and improved to allow for more accurate behavior detection).

Regarding claim 4, Schumacher in view of Gibson discloses the method of claim 1 wherein the motion data comprises at least one of an acceleration of the animal, a velocity of the animal, a location of the animal, or a distance traveled by the animal (Schumacher par[0046]: Sensor 320 may include a motion sensor, for example a 9-degree of freedom, 6-axis accelerometer, four 3-axis accelerometers, and/or a 9-axis MEMS device such as the Invensense™ MPU-9150 (including an accelerometer, gyrometer, and magnetometer). The motion sensor may sense data useful for complex activity detection, such as 3D motion data. ).

Regarding claim 5, Schumacher in view of Gibson discloses the method of claim 1 wherein the identified activity of the first animal comprises at least one of an eating, drinking, urinating, or defecating of the first animal (Schumacher par[0046]: The motion sensor may sense data useful for complex activity detection, such as 3D motion data. For example, processor 310 and/or server 114 business logic 122 may be able to detect complex activity such as eating, drinking, rolling over, sitting, standing, barking, scratching, licking, panting, head shaking, laying down, shaking, tail wagging, jumping, belly rub request, belly rub received, etc., based on detected motion.  ).

Regarding claim 6, Schumacher in view of Gibson discloses the method of claim 1 further comprising determining, via one or more of the processors, a health condition of the first animal based on the identified activity of the first animal (Schumacher par[0046]: The motion sensor data may also indicate physiological data such as heart rate and breathing rate. The processor 310 and/or server 114 business logic 122 may use this detected activity to gauge the animal's health and activity level. For example, the processor 310 and/or server 114 business logic 122 may determine that the animal is unusually lethargic and signal that the animal needs medical attention via the display 390 and/or app 111 as described above. In another example, the processor 310 and/or server 114 business logic 122 may determine that the animal is scratching often and therefore likely has fleas and signal that the animal needs medical attention via the display 390 and/or app 111 as described).

Regarding claim 7, Schumacher in view of Gibson discloses the method of claim 6 wherein the determination of the health condition of the animal is based on a quantity of the identified activity of the first animal or a duration of the identified activity of the first animal (Schumacher par[0046], [0047]: the sensor 320 is part of a system 300 installed in a food bowl, motion data reported by the sensor 320 may be analyzed by the processor 310 to determine when the animal starts to eat and finishes eating and/or other food consumption behaviors. The processor 310 may cause the display to indicate that the bowl is empty, so the owner knows the animal has eaten and/or knows to refill the bowl. Data may be stored in the memory 330 and reported to the owner (e.g., via the app 111), so the owner can view the animal's activity history (e.g., to make sure the animal is meeting fitness goals or eating at the proper time, etc.) and/or to the server 114 for storage and/or processing. For example, a weight score may be given to any dog trying to achieve a new weight. The amount of food the dog eats is tracked through the collar system 300 and connected bowl system 300. At the end of each week, the dog may be weighed, and the dog's performance may be compared to its tracked eating habits.).

Regarding claim 8, Schumacher in view of Gibson discloses the method of claim 1 wherein the animal is a cat or a dog (Schumacher fig 3A, par[0015], [0016]: View Stats (Training Sessions, Walks, Tricks): The app 111 may allow the user to gain insight into the cumulative, daily, monthly, or average statistics relating to the care and activity of their dog. [0016] View Wellness Records: The app 111 may allow the user to view their dog's wellness records (wellness score, grooming, training, etc.). In FIG. 3A, device 112 is a dog collar, and animal management system 300 is embedded within the collar, although other devices 112 are possible as described above, and animal management system 300 may be arranged on or in device 112 in a variety of ways.).

Regarding claim 9, Schumacher in view of Gibson discloses the method of any of the previous claims claim 1 wherein the activity of the first animal is identified via machine learning techniques (Schumacher par[0013]: Insight may be generated by server 114 business logic 122 and/or device 112 using machine learning, for example through cross correlation of historical data and/or comparing and correlating new data collected by the device 112 with data in the database 120 to analyze the animal's behavior and changes. Through machine learning, the sensor reference data in the database 120 may be continuously refined and improved to allow for more accurate behavior detection.).

Regarding claim 10, Schumacher discloses a system for determining an activity of an animal comprising:
a sensor configured to receive motion data of a first animal (fig 1:112, par[0011]: The device 112 may track, for example, the animal's activity, sleep, location, or health, or any combination thereof. fig 3B:320, par[0046]: Sensor 320 may include a motion sensor, for example a 9-degree of freedom, 6-axis accelerometer, four 3-axis accelerometers, and/or a 9-axis MEMS device such as the Invensense™ MPU-9150 (including an accelerometer, gyrometer, and magnetometer). The motion sensor may sense data useful for complex activity detection, such as 3D motion data.);
a memory configured to receive predetermined signatures of one or more second animals, wherein the predetermined signatures of the one or more second animals are associated with one or more activities of the one or more second animals (fig 1:130 & fig 1:120; par[0011], [0013]: The data in the database 120 may comprise, for example, any data from any device 112, any data provided by the owner or the owner's agent, any data otherwise related to the one or more animals, general data about animals, any data about any product or services (e.g., such as from merchants), any data from care providers (e.g., dogsitter, health care provider), or other data, or any combination thereof. The data in the database 120 may also comprise data related to app 111 users (e.g., animal owners), such as address, credit card details, purchase history, loyalty program points accrued, product/store preferences, etc. The app 111 may include a compare module 130, which may be constructed and arranged to compare data captured from devices and/or other data and compare this data to the data in the database 120. Comparison Database: The app 111 may match gathered information against a comparison database of AKC recognized pure breeds as well as common mixed breeds. This database may contain baseline activity, specifications (height, weight, size, etc.) and may provide the user with insight into the growth, development, and activity of their dog in relation to others. Insight may be generated by server 114 business logic 122 and/or device 112 using machine learning, for example through cross correlation of historical data and/or comparing and correlating new data collected by the device 112 with data in the database 120 to analyze the animal's behavior and changes); and
one or more processors (fig 3B:310, par[0045]: the system 300 may sense data using the sensor 320, process the sensed data using the processor 310, and store the processed data in the memory 330. This processed data may be transmitted to the capture information module 110 via the networking hardware 340 (step 205 of FIG. 2). After further processing by the app 111 associated with the capture information module 110 (steps 210-215 of FIG. 2), the app 111 may generate and display alerts and/or information to the user of the app 111 (step 220 of FIG. 2). Additionally, further processing (steps 210-220 of FIG. 2) may be performed by the processor 310 itself in some embodiments. For example, data may be entered (step 210 of FIG. 2) via the input hardware 380, and alerts and/or information may be conveyed to a user (step 220 of FIG. 2) via the output hardware 390. The processor 310 may be a special purpose processor configured to perform this method 200 while being embedded in or attached to device 112.) configured to:
determine a signature of an activity of the first animal based on the motion data of the first animal (fig 3B:320, par[0046]: Sensor 320 may include a motion sensor, for example a 9-degree of freedom, 6-axis accelerometer, four 3-axis accelerometers, and/or a 9-axis MEMS device such as the Invensense™ MPU-9150 (including an accelerometer, gyrometer, and magnetometer). The motion sensor may sense data useful for complex activity detection, such as 3D motion data. For example, processor 310 and/or server 114 business logic 122 may be able to detect complex activity such as eating, drinking, rolling over, sitting, standing, barking, scratching, licking, panting, head shaking, laying down, shaking, tail wagging, jumping, belly rub request, belly rub received, etc., based on detected motion. The motion sensor data may also indicate physiological data such as heart rate and breathing rate.);
identify, based on the signature of the activity of the first animal and the predetermined signatures of the second animal, the activity of the first animal (par[0013]: when data is collected by the device 112 through its sensors, that data may be compared against past behavior data for the individual animal as well as behavior data for similar animals. At least some of this data may have been generated through experimental observation (e.g., by verifying that a certain behavior corresponds to certain data, such as a tail wagging producing specific sensed motions). Data generated by device 112 sensors may be gathered from one or more animals of various types, breeds, sizes, ages, etc. and/or from the individual animal over time and associated with known activities. This gathered data may be added to a library of sensor reference signals in the database 120. Sensor reference signals may include the captured signal or a description thereof along with the actual animal activity corresponding to the signal. Thus, server 114 business logic 122 and/or device 112 may be able to receive a signal from a device 112 sensor, compare the received signal to signals in the library to identify which action most closely matches with the received signal. Through machine learning, the sensor reference data in the database 120 may be continuously refined and improved to allow for more accurate behavior detection); and
cause to be displayed via a display device (fig 3B:390, par[0018]: Link With Tracker (synch interactions between pet and parent): The app 111 may allow a user to pair the activity between their personal tracker (FitBit™, Fuel Band™, etc.) and view it in relation to the dog. Trackers may have their own API. The app 111 may have access to a tracker API and the data gathered by the tracker. Thus, the app 111 may collect this data and display it in combination with animal related data.).
Schumacher does not disclose the feature of causing the identified activity of the first animal to be displayed via a display device.
Gibson discloses one or more processors (fig 1:12, par[0064], [0065]: When the data is received at the receiving station 11, it is processed by a processing means 12, which is preferably controlled by computer software. The computer software has two primary tasks, to determine the specific activities of the animal, and to produce a sequence of visual representations showing the specific activities and other environmental condition.) configured to: the feature of causing the identified activity of the first animal to be displayed via a display device (fig 1:15; par[0051]: The computer software provides the instructions for the processing means to identify from the sensor data the specific activities of the animal by comparing the collected data with reference data from a database 13. The computer software then determines a sequence of activities that the animal has engaged in, and that sequence may be displayed as a sequence of visual representations on a display means 15.).
One of ordinary skill in the art would be aware of both the Schumacher and the Gibson references since both pertain to the field of activity monitoring systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Schumacher to implement the displaying feature as disclosed by Gibson to gain the functionality of providing a sequence of visual representations for display includes functionality for adding indications of the physiological state of the animal during the specific activities of the animal.

Regarding claim 11, Schumacher in view of Gibson discloses the system of claim 10 wherein the motion data of the animal comprises the motion data in X, Y, and Z directions (Schumacher par[0046]: Sensor 320 may include a motion sensor, for example a 9-degree of freedom, 6-axis accelerometer, four 3-axis accelerometers, and/or a 9-axis MEMS device such as the Invensense™ MPU-9150 (including an accelerometer, gyrometer, and magnetometer). The motion sensor may sense data useful for complex activity detection, such as 3D motion data.)..

Regarding claim 12, Schumacher in view of Gibson discloses the system of claim 10 wherein each predetermined signature of the predetermined signatures is associated with a single activity of the second animal (Schumacher fig 1:120, par[0013]: when data is collected by the device 112 through its sensors, that data may be compared against past behavior data for the individual animal as well as behavior data for similar animals. At least some of this data may have been generated through experimental observation (e.g., by verifying that a certain behavior corresponds to certain data, such as a tail wagging producing specific sensed motions). Data generated by device 112 sensors may be gathered from one or more animals of various types, breeds, sizes, ages, etc. and/or from the individual animal over time and associated with known activities. This gathered data may be added to a library of sensor reference signals in the database 120. Sensor reference signals may include the captured signal or a description thereof along with the actual animal activity corresponding to the signal. Thus, server 114 business logic 122 and/or device 112 may be able to receive a signal from a device 112 sensor, compare the received signal to signals in the library to identify which action most closely matches with the received signal. Through machine learning, the sensor reference data in the database 120 may be continuously refined and improved to allow for more accurate behavior detection).

Regarding claim 13, Schumacher in view of Gibson discloses the system of claim 10 wherein the motion data comprises at least one of an acceleration of the animal, a velocity of the animal, a location of the animal, or a distance traveled by the animal (Schumacher par[0046]: Sensor 320 may include a motion sensor, for example a 9-degree of freedom, 6-axis accelerometer, four 3-axis accelerometers, and/or a 9-axis MEMS device such as the Invensense™ MPU-9150 (including an accelerometer, gyrometer, and magnetometer). The motion sensor may sense data useful for complex activity detection, such as 3D motion data. ).

Regarding claim 14, Schumacher in view of Gibson discloses the system of any of claims 10-13 claim 10 wherein the identified activity of the first animal comprises at least one of an eating, drinking, urinating, or defecating of the first animal (Schumacher par[0046]: The motion sensor may sense data useful for complex activity detection, such as 3D motion data. For example, processor 310 and/or server 114 business logic 122 may be able to detect complex activity such as eating, drinking, rolling over, sitting, standing, barking, scratching, licking, panting, head shaking, laying down, shaking, tail wagging, jumping, belly rub request, belly rub received, etc., based on detected motion.  ).

Regarding claim 15, Schumacher in view of Gibson discloses the system of claim 10 wherein the one or more processors are further configured to determine a health condition of the first animal based on the identified activity of the first animal (Schumacher par[0046]: The motion sensor data may also indicate physiological data such as heart rate and breathing rate. The processor 310 and/or server 114 business logic 122 may use this detected activity to gauge the animal's health and activity level. For example, the processor 310 and/or server 114 business logic 122 may determine that the animal is unusually lethargic and signal that the animal needs medical attention via the display 390 and/or app 111 as described above. In another example, the processor 310 and/or server 114 business logic 122 may determine that the animal is scratching often and therefore likely has fleas and signal that the animal needs medical attention via the display 390 and/or app 111 as described).

Regarding claim 16, Schumacher in view of Gibson discloses the system of claim 15 wherein the determination of the health condition of the animal is based on a quantity of the identified activity of the first animal or a duration of the identified activity of the first animal (Schumacher par[0046], [0047]: the sensor 320 is part of a system 300 installed in a food bowl, motion data reported by the sensor 320 may be analyzed by the processor 310 to determine when the animal starts to eat and finishes eating and/or other food consumption behaviors. The processor 310 may cause the display to indicate that the bowl is empty, so the owner knows the animal has eaten and/or knows to refill the bowl. Data may be stored in the memory 330 and reported to the owner (e.g., via the app 111), so the owner can view the animal's activity history (e.g., to make sure the animal is meeting fitness goals or eating at the proper time, etc.) and/or to the server 114 for storage and/or processing. For example, a weight score may be given to any dog trying to achieve a new weight. The amount of food the dog eats is tracked through the collar system 300 and connected bowl system 300. At the end of each week, the dog may be weighed, and the dog's performance may be compared to its tracked eating habits.).

Regarding claim 17, Schumacher in view of Gibson discloses the system of claim 10 wherein the animal is a cat or a dog (Schumacher fig 3A, par[0015], [0016]: View Stats (Training Sessions, Walks, Tricks): The app 111 may allow the user to gain insight into the cumulative, daily, monthly, or average statistics relating to the care and activity of their dog. [0016] View Wellness Records: The app 111 may allow the user to view their dog's wellness records (wellness score, grooming, training, etc.). In FIG. 3A, device 112 is a dog collar, and animal management system 300 is embedded within the collar, although other devices 112 are possible as described above, and animal management system 300 may be arranged on or in device 112 in a variety of ways.).

Regarding claim 18, Schumacher in view of Gibson discloses the system of claim 10 wherein the activity of the first animal is identified via machine learning techniques (Schumacher par[0013]: Insight may be generated by server 114 business logic 122 and/or device 112 using machine learning, for example through cross correlation of historical data and/or comparing and correlating new data collected by the device 112 with data in the database 120 to analyze the animal's behavior and changes. Through machine learning, the sensor reference data in the database 120 may be continuously refined and improved to allow for more accurate behavior detection.).

Conclusion
US2020/0253165A1 to Luciew discloses a device for collecting urine from an animal includes the following: a reservoir assembly having a body defining a urine reservoir; the body providing: two opposing side portions extending to a first elevation and sloping downwardly to a front portion to accommodate a chest cavity of the animal; the front portion having an arcuate shape defined by a front edge along a second elevation; a rear portion depending from the two opposing side portions so that an associated rear edge defines a U-shape extending to a third elevation; and the second elevation disposed between the first elevation and the third elevation; an overhang lip extend inward from the two opposing side portion, the front edge, and the rear edge so as to define a continuous periphery of an opening communicating to the urine reservoir; and two straps extending from the two opposing side portions at an acute angle of incidence relative to a longitudinal line extending between the two opposing side portions wherein the acute angle of incidence is between ten and fifty degrees relative to the longitudinal line, and wherein the front edge extends for a length longer than a length of the rear edge.
US2018/0084755A1 to Hirschl discloses a food bowl for a domestic animal, in particular for a dog, characterized by an electronic balance which has a data output and is designed to measure the weight in the bowl and to transmit said weight to the data output as an electronic weight signal.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINE BENLAGSIR whose telephone number is (571)270-5165. The examiner can normally be reached (571)270-5165.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on (571) 272-6338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMINE BENLAGSIR/Primary Examiner, Art Unit 2685